LORD, J.,
Plaintiff in this case has filed a complaint in equity seeking to enjoin an arbitrator in the American Arbitration Association from issuing discovery or subpoenas. Both sides rely upon the case of Harleysville Mutual Casualty Company v. Adair, 421 Pa. 141, 218 A.2d 791 (1966), and the court must admit that case gives solace to both sides. On the one hand, it states that the arbitrator was correct in not requiring a party to answer interrogatories since the American Arbitration rules did not provide for any pretrial discovery as in actions at law. On the other hand, it held that recourse to equity to obtain a declaratory judgment as to procedural matters before the arbitrator was improper.
This court holds that the portion of the opinion which tells us not to interfere in arbitration procedural matters is jurisdictional and overrides that portion of the opinion which holds that the arbitrator was correct in refusing discovery.
The court also holds that the issuance of subpoenas falls in the same category. Therefore, the preliminary objections are sustained and the complaint dismissed.